Citation Nr: 0836166	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for diplopia (double 
vision).

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
numeric designation of I.  

3.  The veteran has hearing loss in the left ear with a 
numeric designation of I.  

4.  The veteran's service-connected diplopia does not reach 
the level of a compensable visual acuity loss.  

5.  The veteran's hypertension is not related to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 
(2007). 

2.  The criteria for a compensable rating for double vision 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.75, 4.77, 4.83a, 4.84a, 
Diagnostic Code 6090 (2007).

3.  Hypertension was neither caused nor aggravated by service 
or a service-connected disability, nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2001, April 2005 and March 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection and increased ratings, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the March 
2006 letter.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the veteran has reported how his hearing loss 
and double vision impact his daily activities.  

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved, a rating from 0 
to 100 percent would be assigned and that VA uses a schedule 
for rating disabilities.  Previously, in the February 2003 
Statement of the Case, the veteran was provided with a copy 
of the relevant diagnostic code and regulations (Diagnostic 
Code 6090, located in 38 C.F.R. § 4.84a regarding his double 
vision and 38 C.F.R. § 4.85 regarding his hearing loss).  
Further, the veteran has been represented by experienced 
counsel throughout this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice given prior to the 
appealed AOJ decision was inadequate.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notices were provided in 
April 2005 and March 2006 and Supplemental Statements of the 
Case were issued subsequent to those notices in September 
2005, July 2007, and February 2008, the Board finds the 
notices are pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In May 2004, the 
veteran appeared and testified at a hearing with a decision 
review officer (DRO) at the Waco RO.  The transcript is of 
record.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Increased ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.


Bilateral hearing loss 

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 400 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 
C.F.R. § 4.86.  

In July 2001, the veteran underwent a VA audiological 
examination and puretone thresholds, in decibels, were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
10
35
80
LEFT
10
15
35
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  
The veteran was assessed as having bilateral, predominantly 
high-frequency sensorineural hearing loss.  

In July 2005, the veteran underwent another VA audiological 
examination and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
50
90
LEFT
15
25
40
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
veteran was found to have normal to severe sensorineural 
hearing loss bilaterally.  

Again in May 2006, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
25
50
90
LEFT
15
30
45
85

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  The veteran's right ear had hearing 
within normal limits to 2000Hz with moderate sensorineural 
hearing loss 3000Hz, and severe to profound hearing loss at 
4000Hz and above.  The veteran's left ear revealed hearing 
within normal limits to 1000Hz, with mild sensorineural 
hearing loss at 2000Hz, moderate hearing loss at 3000Hz and 
severe hearing loss at 4000Hz.  

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's hearing disability does not 
allow for a compensable rating.  Using the audiological 
testing results from the May 2006 examination, the veteran 
had a puretone threshold average of 46 in the right ear and  
44 in the left ear.  The veteran's speech discrimination 
scores were 92 percent bilaterally.  These result in numeric 
designations of I in the right ear and I in the left ear.  
Thus, the numeric designation of I converges with the numeric 
designation of I at a point that indicates a 0 percent 
(noncompensable) rating.  The same result would occur with 
any three of the veteran's audiological testing results.  
There is no evidence that the veteran has an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
veteran's claim for a compensable rating for bilateral 
hearing loss is denied on a schedular basis. 

Double vision

The veteran contends that he experiences double vision in the 
right eye-specifically noticed when he is shaving.  

The veteran's diplopia with exotropia is currently rated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6090.

Diagnostic Code 6090 provides that evaluations are based on 
the degree of diplopia and the equivalent visual acuity.  The 
ratings are applicable to only one eye.  A rating cannot be 
assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090.

If diplopia manifests centrally at 20 degrees, it is rated 
equivalent to a visual acuity of 5/200.  If diplopia 
manifests 21 to 30 degrees down, it is rated equivalent to a 
visual acuity of 15/200; lateral, to a visual acuity of 
20/100; and up, to a visual acuity of 20/70.  If diplopia 
manifests 31 to 40 degrees down it is rated equivalent to a 
visual acuity of 20/200; lateral, to a visual acuity of 
20/70; and up, to a visual acuity of 20/40.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  A disability 
rating is based on the best distant vision obtainable after 
the best correction by glasses.  38 C.F.R. § 4.75.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. §§ 4.83a.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is 20/100 and vision in the other eye is 
correctable to 20/40; (2) when vision in one eye is 20/70 and 
vision in the other eye is correctable to 20/40; (3) when 
vision in one eye is 20/50 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 20/50 and 
vision in the other eye is correctable to 20/40.  A 
noncompensable rating is warranted for impairment of central 
visual acuity when vision in both eyes is 20/40.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6078, 6079.

In July 2001, the veteran underwent a VA eye examination.  
The veteran was noted to have a history of vertical double 
vision since his combat injury in 1969.  The veteran was 
wearing glasses with prism correction to alleviate the double 
vision.  Upon physical examination, the veteran's uncorrected 
visual acuity in the right eye was 20/50, and in the left 
eye, 20/60.  Corrected visual acuity revealed 20/20 vision in 
the right eye and 20/20 vision in the left eye.  Pupils were 
equal at 5 mm and there was no afferent pupil defect.  Upon 
motility examination, the veteran had a small vertical 
diplopia that was neutralized with three diopters of base-
down prism placed over the right eye.  The veteran had a 
right hypertropia without a specific pattern and there was no 
reported changed with lateral gaze and head tilt.  The 
veteran was diagnosed as having chronic vertical diplopia and 
was most likely associated with his head trauma.  

In May 2005, the veteran underwent another VA eye 
examination.  The veteran complained of intermittent double 
vision upon right gaze.  The veteran's near visual acuity 
bilaterally was 20/70 without correction.  Near visual acuity 
with the best correction revealed 20/20 vision bilaterally.  
The far visual acuity without correction was 20/40 
bilaterally, and 20/20 with the best correction.  Pupils were 
found to be round, regular, equal and responded to light.  
The motility examination revealed 5 prism diopters of 
exotropia and incomitant strabismus.  The veteran was noted 
to have diplopia when he looks to the right, but the 
remainder of his diplopia field was noted to be entirely 
normal.  The veteran was diagnosed as having incomitant 
strabismus in the right gaze and diplopia.  There was no 
double vision found in his primary gaze.  

The veteran underwent an additional VA eye examination in May 
2006.  Subjectively, the veteran reported double vision when 
he looks in the extreme right gaze-specifically while 
shaving.  The veteran's near visual acuity without correction 
revealed bilateral 20/50 vision, and 20/20 vision bilaterally 
with best correction.  His far visual acuity without 
correction revealed right eye vision of 20/80 and left eye 
vision of 20/100.  Far visual acuity with correction revealed 
right eye vision of 20/30 and left eye of 20/25.  The 
motility examination revealed incomitant exotropia with 10 
prism diopters of exotropia in the right gaze.  The diplopia 
field test showed diplopia in the extreme right gaze, 
especially in the upper quadrant.  Although he experienced 
double vision in the extreme right gaze, the examiner noted 
that the veteran otherwise functioned well.  

Given the evidence as outlined above, the Board finds that 
the current severity of the veteran's double vision does not 
warrant a compensable rating.  The competent medical evidence 
of record does not reveal constant diplopia, rather it 
reveals intermittent diplopia upon extreme right gaze.  When 
referring to the central visual acuity chart the veteran was 
shown to have 20/20 vision bilaterally in July 2001.  He had 
20/20 vision bilaterally in May 2005.  In May 2006, the 
veteran's near vision was 20/20 bilaterally and far vision 
was 20/30 in the right eye and 20/25 in the left eye.  This 
equates to a noncompensable rating pursuant to the 
regulations.  Thus, the benefit sought on appeal must be 
denied. 

Extraschedular considerations

The veteran does not assert that he is totally unemployable 
because of his service-connected bilateral hearing loss or 
double vision, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his hearing loss and double 
vision.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
service-connected hearing loss and double vision, the Board 
finds that the noncompensable evaluations currently assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for these disabilities pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer 
these claims to the Director of Compensation and Pension for 
extraschedular review.


Service connection 

Hypertension 

The veteran contends that his hypertension is secondarily 
related to his service-connected PTSD.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Hypertensive vascular disease is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  38 
C.F.R. § 3.307.  

The veteran's service medical records (SMRs), including his 
induction and separation medical examinations, are devoid of 
any reference to high blood pressure or hypertension.  
Additionally, it appears that the veteran was first found to 
have hypertension in the late 1990s and has since undergone 
treatment for it.  

In a May 1999 VA neurological examination, the veteran was 
told that he had hypertension.  He responded that he was 
already aware of his condition.  There was nothing noted as 
to the likely cause of his hypertension.  

In a July 2001 VA examination for evaluation of the veteran's 
PSTD, the veteran was noted to have hypertension.  The 
examiner further indicated that the veteran's "post-
traumatic stress disorder is related, in [his] opinion, to 
[the veteran's] service-connected head injury and probably 
has something to do with his hypertension, which is currently 
controlled with medication."  

That same month, the veteran underwent a VA examination 
specifically for his hypertension claim.  The impression was 
that the veteran had essential hypertension with marginal 
control.  There was no opinion made as to the cause of his 
hypertension.  

During a May 2005 VA neurological examination, the veteran's 
hypertension was noted to be malignant and uncontrolled.  
There was no opinion given as to the etiology of his 
hypertension.  

In January 2008, the veteran underwent another VA examination 
regarding his hypertension.  The examiner reviewed the 
veteran's claims file.  The examiner noted that the veteran 
was first diagnosed as having hypertension when he was 52 
years old.  He further noted that hypertension is a common 
condition directly, but hypertension as secondarily related 
to other conditions was uncommon.  The examiner cited 
relevant treatise evidence.  He further referenced a VA study 
on PTSD and its relation to hypertension.  This study 
revealed that patients with the highest PTSD scores did not 
show an increase in blood pressure readings.  The examiner 
ultimately indicated that, "[g]iven the absence of any 
significant objective evidence to the contrary, it is the 
examiner's opinion that the patient's hypertension is not due 
to the effects of post-traumatic stress disorder and that it 
is less likely than not that the patient's hypertension was 
aggravated by his post-service stress disorder."  There is 
no clinical opinion to the contrary.  

Based on the evidence as noted above, the criteria for 
service connection for hypertension on a direct or 
presumptive basis have not been met.  The veteran was not 
diagnosed as having hypertension for nearly 30 years 
following service discharge, nor is there evidence that the 
veteran had high blood pressure readings while in service.  
Absent competent medical evidence linking the veteran's 
hypertension to service, or a diagnosis of hypertension 
within a year of discharge from service, service connection 
for hypertension must be denied on both a direct and 
presumptive basis.  

Regarding the veteran's claim of hypertension as secondary to 
his service-connected PTSD, the Board finds that there is no 
competent evidence of record linking the veteran's current 
hypertension to his PTSD.  Although the July 2001 VA examiner 
indicated that the veteran's hypertension "probably" had 
something to do with his PTSD, there was no definite nexus 
opinion made linking his hypertension to PTSD and there was 
no rationale given to support that assertion.  This opinion, 
expressed in terms of possibility, is in the judgment of the 
Board too speculative to meet the standard of causation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) citing 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative 
medical opinion cannot establish in-service medical nexus to 
service); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus).  The only opinion of record finds that the 
veteran's hypertension is not likely related to his service-
connected PTSD and this was based upon review of treatise 
evidence and the veteran's claims file.  Absent a competent 
medical opinion linking the veteran's hypertension to a 
service-connected disability, service connection for 
hypertension must also be denied on a secondary basis.  


ORDER

A compensable rating for bilateral hearing loss is denied.

A compensable rating for double vision is denied.

Service connection for hypertension is denied.  



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


